DETAILED ACTION
	This Office Action is in response to an Amendment, filed 22 July 2022, wherein Claims 1-7 and 9-19 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments and amendments, with regard to the amended claim 1 (and dependents), have been fully considered and are persuasive. The Examiner respectfully withdraws the previous rejections of Claim 1.

Independent Claim 10
Applicant argues the Hackworth reference fails to anticipate at least one limitation in this claim, the limitation(s) reciting:
“in response to determining that the re-requested status update was received, updating the communication profile according to the adjusted parameter for a future status request from the device such that the updated communication profile is used for receiving a future status update from the device instead of the communication profile prior to having been updated; and in response to determining that the re-requested status update was not received, not updating the communication profile according to the adjusted parameter for the future status request from the device”
Applicant’s arguments are based on the premise that: i) Hackworth still attempts the other tests regardless of whether they were successful or not; ii) if a communication is successful using ICMP ECHO and HTTP, but not SNMP, the next time a diagnostic process is performed communication is still initially attempted using SNMP and even if the communication is successful using ICMP no profile is updated at that time to use ICMP for the next attempt, but rather communication is still attempted using HTTP.

The Examiner respectfully disagrees and finds these arguments unpersuasive. The cited portion of Hackworth (Col. 6 L 54 – Col. 7 L 58) conveys the attempts at gaining a successful communication with the device. The test is performed until one is successful and the series stops. As to the second argument, the “such that […]” is merely a recitation of intended use in the claims. Therefore, the arguments are unpersuasive.

Independent Claim 15
Applicant argues the Hackworth reference fails to disclose the amended limitation reciting “the status report unrelated to network settings of the device including the communication protocol.

The Examiner respectfully disagrees and finds this argument unpersuasive. Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP). This includes non-network related settings as the collected information from the managed devices. Therefore, the arguments are unpersuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 11, and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hackworth et al. (US 7457866).

As to Claim 10, Hackworth discloses a method comprising: requesting a status update from a device according to using a communication profile for the device (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP)); determining whether the status update was received (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 5 L 44 – Col. 6 L 42 wherein the management station detects a connectivity problem with one of the managed devices and begins a series of tests to determine the cause of the connectivity problem); just in response to determining that the status update was not received due to a communication failure: adjusting a parameter in the communication profile, re-requesting the status update from the device using the communication profile comprising the adjusted parameter, determining whether the re-requested status update was received, and in response to determining that the re-requested status update was received, updating the communication profile according to the adjusted parameter for a future status request from the device such that the updated communication profile is used for receiving a future status update from the device instead of the communication profile prior to having been updated (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful); in response to determining that the re-requested status update was not received, not updating the communication profile according to the adjusted parameter for the future status request from the device (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful).

As to Claim 11, Hackworth discloses wherein the parameter comprises at least one of the following: a device hostname, a device address, a Dynamic Host Configuration Protocol (DHCP) parameter, a Domain Name Service (DNS) parameter, a communication protocol, a timeout value, a retry count, a retry interval, a network type, a packet size, and a time (Col. 4 L 28 – L 48 describe how the database 24 includes the names, network addresses, and device types of all the devices that the management software 10 is managing; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc.).

As to Claim 14, Hackworth discloses in response to determining that the first status update was not received due to a failure of the device, reporting the device as out of service (Col. 4 L 21 – L 59 describe how the system reports events when monitored parameters are out-of-threshold; See Figs. 8-9 for an example communication profile complete with IP address, DNS addresses, DNS aliases, Network, etc. that also shows the tests the device failed).

As to Claim 15, Hackworth discloses a system (Fig. 1 – Management Station 10), comprising: a processor; and a memory storing instructions executable by the processor to: request a status report from a device using a communication protocol, the status report unrelated to network settings of the device including the communication protocol, and provide a device report to a user based on the status report from the device (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful); determine whether the requested status report was not received from the device (Col. 3 L 46 – Col. 4 L 4 describe how the management station 9 obtains status, performance, and usage information from the managed networked devices using simple network management protocol (SNMP); Col. 5 L 44 – Col. 6 L 42 wherein the management station detects a connectivity problem with one of the managed devices and begins a series of tests to determine the cause of the connectivity problem); and in response to determining that the requested status report was not received from the device: modify a parameter of a communication profile for the device (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator; See Figs. 8-9 for an example of the communication profiles updating as the diagnostic process continues); and re-request the status report from the device using the communication profile comprising the modified parameter (Col. 6 L 54 – Col. 7 L 58 describe the diagnostic testing for the managed device that includes initially attempting contact with SNMP, then attempting to contact the device using ICMP ECHO requests, and so forth with various protocols until one is successful which the status of is displayed to the administrator as receiving a response to the various protocols; See Figs. 8-9 for an example of the communication profiles updating the communication attempts as successful).

Claims 16-17 recite all the same elements as Claims 10 and 15, therefore, the same rationale applies equally as well.

Claims 12-13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hackworth et al. (US 7457866) in view of Kim (US 20160195864).

As to Claim 12, Hackworth discloses the method of claim 10, as cited above. Hackworth does not explicitly disclose after updating the communication profile, sending the updated communication profile to the device to use to send the future status update.
In an analogous art, Kim discloses after updating the communication profile, sending the updated communication profile to the device to use to send the future status update (Paragraphs [0010][0011] describe how the system generates an updated system profile and transmits the updated system profile to the plurality of managed devices for the devices to update their operational parameters according to their independent profiles within the system profile based on their independent status(es)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the communication profile troubleshooting system put forth by Hackworth, to include the transmission techniques of Kim, specifically the generation and transmission of updated system profiles for managed devices to implement.
The suggestion/motivation for doing so would have been to allow the implementation of operational updates to managed devices providing a more stable network environment.

As to Claim 13, Hackworth discloses the method of claim 11, as cited above. Hackworth does not explicitly disclose after updating the communication profile, sending the updated communication profile to other devices on a same network as the device to use to send respective future status updates instead of existing communication profiles for the other devices
In an analogous art, Kim discloses after updating the communication profile, sending the updated communication profile to other devices on a same network as the device to use to send respective future status updates instead of existing communication profiles for the other devices (Kim: Paragraphs [0010][0011] describe how the system generates an updated system profile and transmits the updated system profile to the plurality of managed devices for the devices to update their operational parameters according to their independent profiles within the system profile based on their independent status(es)). Motivation provided above with reference to Claim 12.

Claims 18-19 recite all the same elements as Claims 12-13, therefore, the supporting rationale applies equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Veijalainen (US 20210314790) describes a system wherein a device self-adjusts its own parameters when problems are discovered.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A SPARKS whose telephone number is (571)431-0735. The examiner can normally be reached IFP (Flex) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN A. SPARKS/
Examiner
Art Unit 2459



/SCHQUITA D GOODWIN/             Primary Examiner, Art Unit 2459